Title: From George Washington to William Heath, 26 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters New Windsor March 26th 1781
                  
                  I recollect there was a Gun Boat employed on the River, which was withdrawn at the setting in of Winter, and which is again necessary for the same service, I wish therefore you would have it refitted, & stationed as formerly, for the same purposes.
                  In answer to your Letter of the 25th respecting inoculation, you will be pleased to observe; it was under the idea of the New Hampshire Troops being continued at West Point, that I consented to have the Huts of that Line made use of as Hospitals, because I was unwilling to have any other Troops mix with those under inoculation, so as to spread the infection by ordinary duty, or in case of Detachment; and because I wished to be able to put a stop to it, at any period: If it can be done, in this manner, I still think it adviseable, and that the greater Number can be accomodated, at one time, the better.
                  In the mean time, I have instructed the Director of the Hospitals, to make the necessary preparations, as perfectly, and as soon as practicable.  I am Dear Sir With very great esteem Your Most Obedt Servant
                  
                     Go: Washington
                  
               